DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed May 25, 2021 to the office action made on April 29,2020.
Response to Arguments
Applicant’s main argument is that the film formed in Yuan will destroy the normal flora of the vagina.  However, Applicant has not provided any data with respect to the argument.  The Examiner points to Vernice et al.  (US 20050241645 A1)   To the gel with the co-polymerized polyquaternium-4 and polyacrylamidomethylpropane sulfonic acid in the above-mentioned water base, a preservative can be added... The active, benzoic acid should be added at a concentration generally of about 0.2% to no more than 2%, as too great an amount will inhibit the normal and necessary flora in the vaginal tract. The benzoic acid further acts as a stabilizer to prevent a fall off of activity if the product should become diluted[0019].  The reference is not concerned about the identical cellulose of the Yuan reference destroying or inhibiting the normal flora.  Moreover, the Examiner points to Bergeron et al. (US 6500460 B1) wherein the reference teaches We have recently developed a gel formulation that could be applied to the vaginal, cervical or ano-rectal mucosae and which could be effective to penetrate into the smallest irregularities forming a good physical barrier against infectious agents. The gel formulation has the following key characteristics that both FDA and NIH consider important: i) it is colorless, odorless and non-staining, ii) it should cover the whole vagina/cervix because it is applied in liquid state, iii) it is compatible with male latex condom, iv) it resists to elution by 

The claims corresponding to the elected subject matter are 1-14 are herein acted on the merits.
The requirement is still deemed proper and is therefore made FINAL.
The following rejections are made:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan ("WO 2007031756 A1 - IDS).
Yuan teaches compositions, which are suitable as acidic feminine intimate cleansing compositions having a pH in the range of from 3.5 to 5 and comprising as a primary antimicrobial active constituent one or more of: sodium lactate , lactic acid; and sodium cumene sulfate as an aromatic hydrotrope compound, cumene sulfonate compound, anionic surfactants such as sodium lauryl sulfate. With respect to the recitation the composition exhibits good antimicrobial efficacy against one or more of S. aureus, E.coli, C. albicans and/or K.pneumoniae, the Examiner states the claims are drawn to a composition and not a method of use.
The reference fails to specify the amounts of the claims.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  Additionally, since the general conditions of the claim are taught in the prior art, discovering optimum or workable ranges involves only routine skill in the art (In re Aller).  
	Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/LAYLA SOROUSH/
Art Unit 1627